TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 19, 2021



                                       NO. 03-21-00010-CV


                       Lampasas Independent School District, Appellant

                                                  v.

 Mike Morath, the Honorable Commissioner of Education for the State of Texas; Bellpas,
           Inc.; and Copperas Cove Independent School District, Appellees




         APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND KELLY
          REVERSED AND REMANDED -- OPINION BY JUSTICE TRIANA


This is an appeal from the judgment signed by the trial court on October 6, 2020. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the trial court’s judgment. Therefore, the Court reverses the trial court’s judgment and remands

the case to the trial court for further proceedings consistent with the Court’s opinion. The

appellees shall pay all costs relating to this appeal, both in this Court and in the court below.